Filed 3/24/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 56







State of North Dakota, 		Plaintiff and Appellee



v.



Justin Craig Eaglechasing, 		Defendant and Appellant







No. 20140336







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



Patricia Lea Wilson, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Kelsey Lee Gentzkow, 405 Bruce Avenue, Suite 100, Grand Forks, ND 58201, for defendant and appellant; submitted on brief.

State v. Eaglechasing

No. 20140336



Per Curiam.

[¶1]	Justin Craig Eaglechasing appeals from a criminal judgment, entered after a bench trial, finding him guilty of terrorizing with a dangerous weapon.  Eaglechasing argues the evidence was insufficient to convict him of terrorizing with a dangerous weapon.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding sufficient evidence supports the district court’s conviction.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom